CLD-048                                                           NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                         No. 17-2723
                                         ___________

                                IN RE: JACOB BEN-ARI,
                                                      Petitioner
                         ____________________________________

                         On a Petition for Writ of Mandamus from the
                                Board of Immigration Appeals
                           (Related to Agency No. A078-404-560)
                         ____________________________________

                        Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    November 16, 2017

       Before: CHAGARES, GREENAWAY, JR., and GREENBERG, Circuit Judges

                              (Opinion filed: December 21, 2017)
                                          _________

                                           OPINION*
                                           _________

PER CURIAM

         Petitioner Jacob Ben-Ari seeks a writ of mandamus to compel the Board of

Immigration Appeals (“BIA”) to show cause why it refuses to rule on three motions that

he filed with the agency.

         Ben-Ari is an Israeli citizen who was ordered removed to Israel by an Immigration

Judge (“IJ”) sitting in Miami, Florida, on November 1, 2016, in connection with a 2011


*
    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
mail fraud conviction. The BIA affirmed the IJ’s decision and dismissed Ben-Ari’s

appeal in an order dated April 10, 2017. The BIA also denied Ben-Ari’s motion to stay

the proceedings pending the outcome of his collateral attack on his conviction in the

United States Court of Appeals for the Eleventh Circuit. It appears that Ben-Ari

thereafter returned to the BIA with, inter alia, a motion seeking reconsideration of the

April 10th order. Given Ben-Ari’s submission of evidence, the BIA also treated the

motion as one seeking reopening pursuant to 8 C.F.R. § 1003.2 (c). In an order dated

August 8, 2017, the BIA denied Ben-Ari’s motion for reconsideration. It also concluded

that the motion did not warrant reopening of his immigration proceedings. The BIA

specifically noted in its decision that it had considered Ben-Ari’s multiple filings in

rendering its decision.

       On the same date that the BIA rendered its decision, Ben-Ari’s mandamus petition

was received in this Court.1 The issuance of the BIA’s order on August 8th came more

than two months before the Clerk’s receipt of Ben-Ari’s motion for leave to proceed with

this mandamus petition in forma pauperis. Even assuming arguendo that mandamus is

available for use as Ben-Ari proposes, he has received the relief sought in his mandamus

petition. Thus, we will dismiss the petition as moot. See Blanciak v. Allegheny Ludlum

Corp., 77 F.3d 690, 698-99 (3d Cir. 1996).


constitute binding precedent.
1
  The petition is dated August 2, 2017. The Government advised the Court that Ben-Ari
had been removed to Israel before his mandamus petition was received and filed on the
docket.
                                           2